353 S.W.3d 703 (2011)
Andre WILLIAMS, Sr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96202.
Missouri Court of Appeals, Eastern District, Division Four.
December 6, 2011.
Lisa M. Stroup, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., SHERRI B. SULLIVAN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Andre Williams, Sr. (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief. Movant claims that the motion court clearly erred in denying his motion without an evidentiary hearing because: (1) he alleged facts, not conclusions, which were not refuted by the record, and which, if true, would establish that his plea counsel was ineffective in failing to investigate a potential witness; and (2) the motion court failed to issue findings of fact and conclusions of law addressing his contention that his plea counsel was ineffective in failing to investigate a potential witness.
We have reviewed the briefs of the parties and the record on appeal and find the motion comt's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).